Exhibit 10.1

EMPLOYMENT AGREEMENT

This AGREEMENT (“Agreement”) is made this 1st day of October, 2006, effective as
of October 1, 2006, by and between Fox Chase Bancorp, Inc. (the “Company”), a
corporation organized under the laws of the United States of America, with its
principal offices at 4390 Davisville Road, Hatboro, Pennsylvania 19040, Fox
Chase Bank (the “Bank”), a federally chartered stock savings bank organized
under the laws of the United States of America, with its principal offices at
4390 Davisville Road, Hatboro, Pennsylvania 19040 and Thomas M. Petro
(“Executive”).

WHEREAS, the Company and Bank desire to continue to assure both entities of the
services of Executive as President and Chief Executive Officer of the Company
and the Bank for the period provided for in this Agreement; and

WHEREAS, Executive and the Board of Directors of both the Company and Bank
desire to enter into an agreement setting forth the terms and conditions of the
employment of Executive and the related rights and obligations of each of the
parties.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, it is agreed as follows:

1. Position and Responsibilities.

(a) During the period of Executive’s employment under this Agreement, Executive
agrees to serve as President and Chief Executive Officer of the Company and the
Bank. Executive shall have responsibility for the general management and control
of the business and affairs of the Company and its subsidiaries, including the
Bank, and shall perform all duties and shall have all powers which are commonly
incident to the offices of President and Chief Executive Officer or which,
consistent with those offices, are delegated to him by the Board of Directors of
Company and Bank. During the term of this Agreement, Executive also agrees to
serve as a director of the Company and Bank, and such of its subsidiaries as the
Board of Directors of such subsidiary deems necessary.

(b) During the period of Executive’s employment under this Agreement, except for
periods of absence occasioned by illness, vacation, and reasonable leaves of
absence, Executive shall devote substantially all of his business time,
attention, skill and efforts to the faithful performance of his duties under
this Agreement, including activities and services related to the organization,
operation and management of the Company and its subsidiaries, including the
Bank, as well as participation in community, professional and civic
organizations; provided, however, that, Executive may serve, or continue to
serve, on the boards of directors of, and hold any other offices or positions
in, companies or organizations listed by Executive on his annual conflict of
interest reporting.



--------------------------------------------------------------------------------

(c) The Bank or the Company (as they shall determine), will furnish Executive
with the working facilities and staff customary for executive officers with the
titles and duties set forth in this Agreement and as are necessary for him to
perform his duties. The location of such facilities and staff shall be at the
principal administrative offices of the Bank.

2. Term of Employment.

(a) The term of Executive’s employment under this Agreement shall be deemed to
have commenced as of October 1, 2006 and shall continue for a period of
thirty-six (36) full calendar months thereafter.

(b) The Compensation Committees of the Boards of Directors of the Company and
Bank will review the Agreement and Executive’s performance annually for purposes
of determining whether to extend the Agreement for an additional year. The
Chairman of the Boards of Directors will give notice to the Executive as soon as
possible if the Boards have decided not to extend the Agreement.

(c) Notwithstanding anything contained in this Agreement to the contrary, either
Executive, the Company or the Bank may terminate Executive’s employment at any
time during the term of this Agreement, subject to the terms and conditions of
this Agreement.

3. Compensation and Benefits.

(a) The Bank or the Company (as they shall determine), shall pay Executive as
compensation a salary of $265,000 per year (“Base Salary”). In addition to the
Base Salary provided in this Section 3(a), the Bank shall also provide Executive
with all such other benefits as are provided uniformly to permanent full-time
employees of the Bank. If Executive’s Base Salary is increased, such increased
Base Salary shall then constitute the Base Salary for all purposes of this
Agreement. For purposes of Section 4(b) of this Agreement, Base Salary shall be
deemed to include the highest cash bonus or similar cash incentive compensation
paid to or accrued on behalf of the Executive with respect to the three
(3) taxable years preceding his termination of employment. For purposes of
Section 5(c) of this Agreement, Base Salary shall be defined as the amount
reported in Box 1 of the Executive’s Form W-2, plus amounts deferred under the
Bank’s 401(k) Plan and/or Section 125 Plan (if any), or deferred at the
Executive’s election or on behalf of the Executive to any non-qualified deferred
compensation plan of the Bank or the Company.

(b) Executive shall be entitled to participate in or receive benefits under any
employee benefit plans including but not limited to, retirement plans,
profit-sharing plans, or any other employee benefit plan or arrangement made
available by the Bank or Company in the future to its senior executives, subject
to and on a basis consistent with the terms, conditions and overall
administration of such plans and arrangements. Executive shall be entitled to
incentive compensation and bonuses as provided in any plan of the Bank or
Company in which Executive is eligible to participate. For purposes of the 2006
fiscal year, Executive shall have a bonus

 

2



--------------------------------------------------------------------------------

opportunity of up to $50,000. The actual amount of the bonus will be determined
by the Board of Directors of the Bank in its sole discretion based on such
factors relating to the performance of Executive, the Bank and the Company.
Nothing paid to the Executive under any Bank or Company plan or arrangement will
be deemed to be in lieu of other compensation to which the Executive is entitled
under this Agreement. From time to time, and as determined by the Boards of
Directors of the Company and the Bank, Executive may be entitled to participate
in or receive benefits under plans relating to stock options and restricted
stock awards that are made available by the Company or the Bank at any time in
the future during the term of this Agreement, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans.

(c) The Company or Bank (as they shall determine) shall also pay or reimburse
Executive for all reasonable travel and other reasonable expenses incurred in
the performance of Executive’s obligations under this Agreement and may provide
such additional compensation in such form and such amounts as the Board of
Directors of the Company or Bank may from time to time determine.

(d) Executive shall take vacation at a time mutually agreed upon by the Company,
Bank and Executive. Executive shall receive his Base Salary and other benefits
during periods of vacation. Executive shall also be entitled to paid legal
holidays in accordance with the policies of the Bank.

4. Payments to Executive Upon an Event of Termination.

(a) Upon the occurrence of an Event of Termination (as herein defined) during
Executive’s term of employment under this Agreement, the provisions of this
Section 4 shall apply. Unless Executive otherwise agrees, as used in this
Agreement, an “Event of Termination” shall mean and include any one or more of
the following: (i) the termination by the Company or Bank of Executive’s
full-time employment for any reason other than a termination governed by
Section 7 of this Agreement; or (ii) Executive’s resignation from the Bank or
Company, upon, any (A) notice to Executive of non-renewal of the term of this
Agreement (B) failure to reappoint Executive as President and Chief Executive
Officer, (C) material change in Executive’s functions, duties, or
responsibilities with the Bank, the Company or its subsidiaries, which change
would cause Executive’s position(s) to become of lesser responsibility,
importance, or scope from the position and attributes thereof described in
Section 1 of this Agreement, (D) material reduction in the benefits and
perquisites provided to Executive from those being provided as of the effective
date of this Agreement, except to the extent such coverage may be changed in its
application to all Bank employees, (E) liquidation or dissolution of the Company
or the Bank, or (F) breach of this Agreement by the Bank or Company. Upon the
occurrence of any event described in clauses (A), (B), (C), (E) or (F), above,
Executive shall have the right to terminate his employment under this Agreement
by resignation upon not less than sixty (60) days prior written notice given
within six (6) full calendar months after the event giving rise to Executive’s
right to elect to terminate his employment.

(b) Upon the occurrence of an Event of Termination, on the Date of Termination,
as

 

3



--------------------------------------------------------------------------------

defined in Section 8, the Company and Bank (as they shall determine) shall be
obligated to pay Executive, or, in the event of his subsequent death, his
beneficiary or beneficiaries, or his estate, as the case may be the Executive’s
base salary for the remaining term of the Agreement paid in one lump sum within
ten (10) calendar days of such termination. Also, in such event, Executive
shall, for the remaining term of the Agreement, receive the benefits he would
have received during the remaining term of the Agreement under any retirement
programs (whether tax-qualified or non-qualified) in which Executive
participated prior to his termination (with the amount of the benefits
determined by reference to the benefits received by the Executive or accrued on
his behalf under such programs during the twelve (12) months preceding his
termination) and continue to participate in any benefit plans of the Company or
the Bank that provide health (including medical and dental), or life insurance,
or similar coverage upon terms no less favorable than the most favorable terms
provided to senior executives of the Company and the Bank during such period. In
the event that the Company and the Bank are unable to provide such coverage by
reason of Executive no longer being an employee, the Company and the Bank shall
provide Executive with comparable coverage on an individual policy basis. In the
event the Bank or the Company is not in compliance with its minimum capital
requirements or if such payments pursuant to this subsection (b) would cause the
Company or Bank’s capital to be reduced below its minimum regulatory capital
requirements, such payments shall be deferred until such time as either the
Company or the Bank or successor thereto is in capital compliance. No payments
under this Section 4(b) shall be reduced in the event the Executive obtains
other employment following termination of employment.

(c) During the period commencing on the effective date of Executive’s
termination under Section 4(a) of this Agreement and ending one (1) year
thereafter (the “Restricted Period”), Executive shall not, without express prior
written consent from the Company or the Bank, directly or indirectly, own or
hold any proprietary interest in, or be employed by or receive remuneration
from, any corporation, partnership, sole proprietorship of other entity
(collectively, an “entity”) “engaged in competition” (as defined below) with the
Bank or any other affiliates (“Competitor”). For purposes of the preceding
sentence, the term “proprietary interest” means direct or indirect ownership of
an equity interest in an entity other than ownership of less than two percent
(2%) of any class of stock in a publicly-held entity. Further, an entity shall
be considered to be “engaged in competition” if such entity is, or is a holding
company for, or a subsidiary of an entity which is engaged in the business of
providing banking, trust services, asset management advice, or similar financial
services to consumers, businesses individuals or other entities; and the entity,
holding company or subsidiary maintains physical offices for the transaction of
such business or businesses in any city, town or county in which the Executive’s
normal business office is located or the Bank has an office or has filed an
application for regulatory approval to establish an office, as determined on the
date of Executive’s termination of employment.

(d) During the Restricted Period, Executive shall not, without express prior
written consent of the Bank or the Company, solicit or assist any other person
in soliciting for the account of any Competitor, any customer or client of the
Bank or any of its subsidiaries.

 

4



--------------------------------------------------------------------------------

(e) During the Restricted Period, Executive shall not, without the express prior
written consent of the Bank, directly or indirectly, (i) solicit or assist any
third party in soliciting for employment any person employed by the Bank or any
of its subsidiaries at the time of the termination of Executive’s employment
(collectively, “Employees”), (ii) employ, attempt to employ or materially assist
any third party in employing or attempting to employ any Employee, or
(iii) otherwise act on behalf of any Competitor to interfere with the
relationship between the Bank or any of its affiliates and their respective
Employees.

(f) Executive acknowledges that the restrictions contained in this paragraphs
(c) through (e) of this Section 4 are reasonable and necessary to protect the
legitimate interests of the Bank and the Company and that any breach by
Executive of any provision contained in paragraphs (c) through (e) of this
Section 4 will result in irreparable injury to the Bank and Company for which a
remedy at law would be inadequate. Accordingly, Executive acknowledges that the
Bank and Company shall be entitled to temporary, preliminary and permanent
injunctive relief against Executive in the event of any breach or threatened
breach by Executive of paragraphs (c) through (e) of this Section 4, in addition
to any other remedy that may be available to the Bank or the Company whether at
law or in equity. With respect to paragraphs (c) through (e) of this Section 4
finally determined by a court of competent jurisdiction to be unenforceable,
such court shall be authorized to reform this Agreement or any provision hereof
so that it is enforceable to the maximum extent permitted by law. If the
covenants of paragraphs (c) through (e) above are determined to be wholly or
partially unenforceable in any jurisdiction, such determination shall not be a
bar to or in any way diminish the Bank’s or the Company’s right to enforce such
covenants in any other jurisdiction and shall not bar or limit the
enforceability of any other provisions. The Bank and the Company shall not be
required to post any bond or other security in connection with any proceeding to
enforce paragraphs (c) through (e) of this Section 4.

5. Change in Control.

(a) For purposes of this Agreement, a Change in Control means any of the
following events:

 

  i. Merger: The Bank or the Company merges into or consolidates with another
entity, or merges another entity into the Bank or the Company, and as a result
less than a majority of the combined voting power of the resulting entity
immediately after the merger or consolidation is held by persons who were
shareholders of the Bank or the Company immediately before the merger or
consolidation;

 

  ii. Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Boards of Directors of the Bank or the Company at
the beginning of the two-year period cease for any reason (other than as
required by the Order to Cease and Desist dated June 6, 2005 entered into by the
Bank with the Office of Thrift Supervision) to

 

5



--------------------------------------------------------------------------------

constitute at least a majority of the Boards of Directors of the Bank or the
Company; provided, however, that for purposes of this clause (iii), each
director who is first elected by the board (or first nominated by the board for
election by the members) by a vote of at least two-thirds (2/3) of the directors
who were directors at the beginning of the two-year period shall be deemed to
have also been a director at the beginning of such period; or

 

  iii. Acquisition of Significant Share Ownership: There is filed, or required
to be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, if the schedule discloses that the filing person or persons acting
in concert has or have become the beneficial owner(s) of 20% or more of a class
of the Bank’s or the Company’s voting securities, however this clause
(iii) shall not apply to beneficial ownership of Bank or Company voting shares
held in a fiduciary capacity by an entity of which the Bank or the Company
directly or indirectly beneficially owns 50% or more of its outstanding voting
securities.

 

  iv. Sale of Assets: The Bank or the Company sells to a third party all or
substantially all of its assets.

 

  v. Proxy Statement Distribution: An individual or company (other than current
management of the Company) solicits proxies from stockholders of the Company
seeking stockholder approval of a plan of reorganization, merger or
consolidation of the Company or Bank with one or more corporations as a result
of which the outstanding shares of the class of securities then subject to such
plan or transaction are exchanged for or converted into cash or property or
securities not issued by the Bank or the Company.

 

  vi. Tender Offer: A tender offer is made for 20% or more of the voting
securities of the Bank or Company then outstanding.

Notwithstanding anything in this Agreement to the contrary, in no event shall
the reorganization of the Bank from the mutual holding company form of
organization to the full stock holding company form of organization (including
the elimination of the mutual holding company) constitute a “Change in Control”
for purposes of this Agreement.

(b) If any of the events described in paragraph (a) of this Section 5,
constituting a Change in Control, have occurred or the Boards of Directors
determine that a Change in Control has occurred, Executive shall be entitled to
the benefits provided for in subsections (c) and (d) of this Section 5 upon his
termination of employment at any time during the term of this Agreement and any
extensions thereof, on or after the date the Change in Control occurs due to
(i) Executive’s dismissal, (ii) Executive’s resignation following any demotion,
loss of title, office

 

6



--------------------------------------------------------------------------------

or significant authority or responsibility, reduction in annual compensation or
benefits or relocation of his principal place of employment by more than thirty
(30) miles from its location immediately prior to the Change in Control or
(iii) Executive’s resignation for any reason within the sixty (60) day period
following the date that is one year from the date the Change in Control
occurred, unless Executive’s termination is for Cause as defined in Section 7 of
this Agreement; provided, however, that such benefits shall be reduced by any
payment made under Section 4 of this Agreement.

(c) Upon the occurrence of a Change in Control followed by Executive’s
termination of employment, as provided for in paragraph (b) of this Section 5,
the Company or Bank (as they shall determine) shall pay Executive, or in the
event of his subsequent death, his beneficiary or beneficiaries or his estate,
as the case may be, as severance pay, a sum equal to the greater of: (i) the
payments and benefits due for the remaining term of the Agreement or (ii) three
(3) times Executive’s average Base Salary for the three (3) taxable years
preceding the Change in Control or (iii) three (3) times Executive’s Base Salary
for the most recent taxable year or portion thereof preceding the Change in
Control. The benefit shall be payable in one lump sum within 10 days of
Executive’s last day of employment.

(d) Upon the occurrence of a Change in Control and Executive’s termination of
employment in connection therewith, the Bank and Company (as they shall
determine) will cause to be continued life, medical and dental coverage
substantially identical to the coverage maintained by the Bank for Executive and
any of his dependents covered under such plans immediately prior to the Change
in Control. Such coverage and payments shall cease upon the expiration of
thirty-six (36) full calendar months following the Date of Termination. In the
event Executive’s participation in any such plan or program is barred, the Bank
and/or Company (as they shall determine) shall arrange to provide Executive and
his dependents with benefits substantially similar to those of which Executive
and his dependents would otherwise have been entitled to receive under such
plans and programs from which their continued participation is barred or at the
election of Executive, provide their economic equivalent.

6. Change in Control Related Provisions.

Notwithstanding the provisions of Section 5 of this Agreement, in no event shall
the aggregate payments or benefits to be made or afforded to Executive under
said paragraphs (the “Termination Benefits”) constitute an “excess parachute
payment” under Section 280G of the Internal Revenue Code of 1986 or any
successor thereto, and in order to avoid such a result, Termination Benefits
will be reduced, if necessary, to an amount (the “Non-Triggering Amount”), the
value of which is one dollar ($1.00) less than an amount equal to the maximum
amount allowable as a deduction by the Bank or Company, as determined in
accordance with said Section 280G. The allocation of the reduction required
hereby among the Termination Benefits provided by Section 5 shall be determined
by Executive.

 

7



--------------------------------------------------------------------------------

7. Termination for Cause.

The phrase termination for “Cause” shall mean termination because of Executive’s
personal dishonesty, incompetence, willful misconduct, any breach of fiduciary
duty involving personal profit, intentional failure to perform stated duties,
willful violation of any law, rule, regulation (other than traffic violations or
similar offenses), Executive’s breach of a final cease and desist order issued
by the Office of Thrift Supervision, the Securities and Exchange Commission, or
any regulatory agency having jurisdiction over the Bank or Company, or material
breach of any provision of this Agreement.

8. Notice.

(a) Any purported termination by the Bank or Company or by Executive shall be
communicated by Notice of Termination to the other party hereto. For purposes of
this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.

(b) “Date of Termination” shall mean the date specified in the Notice of
Termination.

(c) If, within thirty (30) days after any Notice of Termination (except for
termination for Cause) is given, the party receiving such Notice of Termination
notifies the other party that a dispute exists concerning the termination,
except upon the occurrence of a Change in Control and voluntary termination by
Executive in which case the Date of Termination shall be the date specified in
the Notice, the Date of Termination shall be the date on which the dispute is
finally determined, either by mutual written agreement of the parties, by a
binding arbitration award or by a final judgment, order or decree of a court of
competent jurisdiction (the time for appeal therefrom having expired and no
appeal having been perfected), and provided further that the Date of Termination
shall be extended by a notice of dispute only if such notice is given in good
faith and the party giving such notice pursues the resolution of such dispute
with reasonable diligence. Notwithstanding the pendency of any such dispute, the
Bank and Company (as they shall determine) will continue to pay Executive his
full compensation in effect when the notice giving rise to the dispute was given
(including, but not limited to, Base Salary) and continue him as a participant
in all compensation, benefit and insurance plans in which he was participating
when the notice of dispute was given, until the dispute is finally resolved in
accordance with this Agreement. Amounts paid pursuant to this provision shall be
in addition to all other amounts due under this Agreement and shall not be
offset against or reduce any other amounts due under this Agreement.

9. Post-Termination Obligations.

All payments and benefits to Executive under this Agreement shall be subject to
Executive’s compliance with this Section 9 for one (1) full year after the
earlier of the expiration of this Agreement or termination of Executive’s
employment with the Company. Executive shall, upon reasonable notice, furnish
such information and assistance to the Company and Bank as

 

8



--------------------------------------------------------------------------------

may reasonably be required by the Company and Bank in connection with any
litigation in which it or any of its subsidiaries or affiliates is, or may
become, a party. Bank and Company (as they shall determine) shall reimburse
Executive all reasonable expenses, including costs, fees and expenses for
Executive’s counsel in complying with the provisions of this Section 9.

10. Loyalty and Confidentiality.

(a) During the term of this Agreement Executive: (i) shall devote all his time,
attention, skill, and efforts to the faithful performance of his duties
hereunder; provided, however, that from time to time, Executive may serve on the
boards of directors of, and hold any other offices or positions in, companies or
organizations which will not present any conflict of interest with the Company
and the Bank or any of their subsidiaries or affiliates, unfavorably affect the
performance of Executive’s duties pursuant to this Agreement, or violate any
applicable statute or regulation and (ii) shall not engage in any business or
activity contrary to the business affairs or interests of the Company and the
Bank.

(b) Nothing contained in this Agreement shall prevent or limit Executive’s right
to invest in the capital stock or other securities of any business dissimilar
from that of the Company and the Bank, or, solely as a passive, minority
investor, in any business.

(c) Executive agrees to maintain the confidentiality of any and all information
concerning the operation or financial status of the Company and the Bank; the
names or addresses of any of its borrowers, depositors and other customers; any
information concerning or obtained from such customers; and any other
information concerning the Company and the Bank to which he may be exposed
during the course of his employment. The Executive further agrees that, unless
required by law or specifically permitted by the Board in writing, he will not
disclose to any person or entity, either during or subsequent to his employment,
any of the above-mentioned information which is not generally known to the
public, nor shall he employ such information in any way other than for the
benefit of the Company and the Bank.

11. Death and Disability.

(a) Death. Notwithstanding any other provision of this Agreement to the
contrary, in the event of Executive’s death during the term of this Agreement,
the Bank or Company (as they shall determine) shall immediately pay his estate
any salary and bonus accrued but unpaid as of the date of his death, and, for a
period of six (6) months after Executive’s death, the Bank shall continue to
provide his dependents’ medical insurance benefits existing on the date of his
death and shall pay Executive’s designated beneficiary all compensation that
would otherwise be payable to him pursuant to Section 3(a) of this Agreement.
This provision shall not negate any rights Executive or his beneficiaries may
have to death benefits under any employee benefit plan of the Company or the
Bank.

 

9



--------------------------------------------------------------------------------

(b) Disability.

 

  (i) The Bank or Company or Executive may terminate Executive’s employment
after having established Executive’s Disability. For purposes of this Agreement,
“Disability” means a physical or mental infirmity that impairs Executive’s
ability to substantially perform his duties under this Agreement and that
results in Executive becoming eligible for long-term disability benefits under
the Company’s or the Bank’s long -term disability plan (or, if the Company or
the Bank has no such plan in effect, that impairs Executive’s ability to
substantially perform his duties under this Agreement for a period of one
hundred eighty (180) consecutive days). The Boards of Directors shall determine
whether or not Executive is and continues to be permanently disabled for
purposes of this Agreement in good faith, based upon competent medical advice
and other factors that they reasonably believe to be relevant. As a condition to
any benefits, the Boards of Directors may require Executive to submit to such
physical or mental evaluations and tests as it deems reasonably appropriate.

 

  (ii) In the event of Disability, Executive’s obligation to perform services
under this Agreement will terminate. In the event of such termination, Executive
shall continue to receive two-thirds (66.667%) of his monthly Base Salary (at
the annual rate in effect on the Date of Termination) following termination
through the earlier of: (A) the date Executive returns to full-time employment
at the Company or the Bank in the same capacity as he was prior to his
termination for Disability; (B) Executive’s death; or (C) Executive’s attainment
of age 65. Such payments shall be reduced by the amount of any short - or long
-term disability benefits payable to Executive under any disability program
sponsored by the Company or the Bank. In addition, during any period of
Executive’s Disability, Executive and his dependents shall, to the greatest
extent possible, continue to be covered under all benefit plans (including,
without limitation, retirement plans and medical, dental and life insurance
plans) of the Company or the Bank in which Executive participated prior to the
occurrence of Executive’s Disability, on the same terms as if Executive were
actively employed by the Bank or Company.

12. Source of Payments.

All payments provided for in this Agreement shall be timely paid in cash or
check from the general funds of the Bank. Company and Bank reserve the right to
make payments provided for in this Agreement from general funds of the Company.

 

10



--------------------------------------------------------------------------------

13. Effect of Prior Agreements and Existing Benefit Plans.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank, Company or any
predecessor of the Bank, Company and Executive, except that this Agreement shall
not affect or operate to reduce any benefit or compensation inuring to Executive
of a kind elsewhere provided. No provision of this Agreement shall be
interpreted to mean that Executive is subject to receiving fewer benefits than
those available to him without reference to this Agreement.

14. No Attachment.

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge or hypothecation, or to execution, attachment, levy
or similar process or assignment by operation of law, and any attempt, voluntary
or involuntary, to affect any such action shall be null, void and of no effect.

(b) This Agreement shall be binding upon, and inure to the benefit of Executive,
the Bank, the Company and their respective successors and assigns.

15. Modification and Waiver.

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.

16. Severability.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity’ shall not affect any other
provision of this Agreement or any part of such provision not held so invalid,
and each such other provision and part thereof shall to the full extent
consistent with law continue in full force and effect.

17. Headings for Reference Only.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

11



--------------------------------------------------------------------------------

18. Governing Law.

This Agreement shall be governed by the laws of the Commonwealth of Pennsylvania
(without regard to principles of conflicts of law of that State).

19. Arbitration.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
(3) arbitrators sitting in a location selected by Executive within fifty
(50) miles from the location of the Bank, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

In the event any dispute or controversy arising under or in connection with
Executive’s termination is resolved in favor of Executive, whether by judgment,
arbitration or settlement, Executive shall be entitled to the payment of all
back-pay, including salary, bonuses and any other cash compensation, fringe
benefits and any compensation and benefits due Executive under this Agreement.

20. Payment of Legal Fees.

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank or Company (as they shall determine), only if Executive
is successful pursuant to a legal judgment, arbitration or settlement.

21. Indemnification.

The Bank and Company shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense and shall indemnify Executive (and his
heirs, executors and administrators) (in accordance with the By-Laws of both
Bank and Company) to the fullest extent permitted under federal law or under the
Bank and Company Charters against all expenses and liabilities reasonably
incurred by him in connection with or arising out of any action, suit or
proceeding in which he may be involved by reason of his having been a director
or officer of the Company or Bank (whether or not he continues to be a director
or officer at the time of incurring such expenses or liabilities), such expenses
and liabilities to include, but not be limited to, judgments, court costs and
attorneys’ fees and the cost of reasonable settlements.

 

12



--------------------------------------------------------------------------------

22. Successor to the Company.

The Bank and Company shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Bank or the Company, expressly
and unconditionally to assume and agree to perform the Bank and Company’s
obligations under this Agreement, in the same manner and to the same extent that
the Bank and Company would be required to perform if no such succession or
assignment had taken place.

23. Required Provisions.

In the event any of the foregoing provisions of this Section 23 are in conflict
with the terms of this Agreement, this Section 23 shall prevail.

(a) The Boards of Directors may terminate Executive’s employment at any time,
but any termination by the Bank or the Company, other than termination for
Cause, shall not prejudice Executive’s right to compensation or other benefits
under this Agreement. Executive shall not have the right to receive compensation
or other benefits for any period after termination for Cause as defined in this
Agreement.

(b) If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the affairs of the Bank by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
§1818(e)(3) or (g)(1); the Bank’s obligations under this contract shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Bank may in its discretion:
(i) pay Executive all or part of the compensation withheld while their contract
obligations were suspended; and (ii) reinstate (in whole or in part) any of the
obligations which were suspended.

(c) If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. §1818(e)(4) or (g)(1),
all obligations of the Bank under this contract shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.

(d) If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. §1813(x)(1) all obligations of the Bank under
this contract shall terminate as of the date of default, but this paragraph
shall not affect any vested rights of the contracting parties.

(e) All obligations under this contract shall be terminated, except to the
extent determined that continuation of the contract is necessary for the
continued operation of the Bank: (i) by the Director of the OTS (or his
designee) at the time the FDIC enters into an agreement to

 

13



--------------------------------------------------------------------------------

provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) of the Federal Deposit Insurance Act, 12 U.S.C. §1823(c); or
(ii) by the Director of the OTS (or his designee) at the time the Director (or
his designee) approves a supervisory merger to resolve problems related to the
operations of the Bank or when the Bank is determined by the Director to be in
an unsafe or unsound condition. Any rights of the parties that have already
vested, however, shall not be affected by such action.

(f) Any payments made to employees pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 U.S.C. §1828(k) and
FDIC regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification
Payments.

24. Miscellaneous.

Notwithstanding anything in this Agreement to the contrary, if the Company or
the Bank in good faith determines that amounts that, as of the effective date of
the Executive’s termination of employment are or may become payable to the
Executive upon termination of his employment hereunder are required to be
suspended or delayed for six months in order to satisfy the requirements of
Section 409A of the Code, then the Company or the Bank will so advise the
Executive, and any such payments shall be suspended and accrued for six months,
whereupon they shall be paid to the Executive in a lump sum (together with
interest thereon at the then-prevailing prime rate). The Executive agrees that
the Company or the Bank shall be deemed to be in breach of this Agreement if it
delays making a payment otherwise payable hereunder by reason of Section 409A.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Fox Chase Bancorp, Inc. and Fox Chase Bank have caused this
Agreement to be executed and its seal to be affixed hereunto by their duly
authorized officer and Executive has signed this Agreement, on the 1st day of
October, 2006.

 

ATTEST:   FOX CHASE BANCORP, INC.

/s/ Jerry D. Holbrook

  By:  

/s/ Richard M. Eisenstaedt

    For the Entire Board of Directors ATTEST:   FOX CHASE BANK

/s/ Jerry D. Holbrook

  By:  

/s/ Richard M. Eisenstaedt

    For the Entire Board of Directors WITNESS:    

/s/ Mary Regnery

 

/s/ Thomas M. Petro

  Thomas M. Petro

 

15